department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si tl-n-310-00 uilc internal_revenue_service national_office field_service_advice memorandum for from as sis tan t ch ief co un sel fi eld se rvi ce cc dom fs subject acquisition of c_corporation stock by s_corporation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend date date c co s co a b a b c d e dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref issues does sec_304 apply to the acquisition of stock of a c_corporation by an s_corporation owned in part by the same shareholders if sec_304 applies to the acquisition is the redemption created thereunder treated as a sale_or_exchange under sec_302 if the redemption is not treated as a sale_or_exchange under sec_302 what is the appropriate treatment of the redemption conclusion sec_1 under the facts presented sec_304 applies so that the property received in return for the stock is treated as a distribution in redemption of the stock of the acquiring_corporation under the facts presented sec_302 does not apply to the redemption and thus the redemption will not be given sale_or_exchange treatment in general sec_1368 and sec_1368 apply to the distribution however there exists an unresolved issue that must be addressed before a determination can be made as to the taxability of the transaction facts s co an s_corporation was converted from a c_corporation to an s_corporation on date a and b are brothers and own respectively a and b of the outstanding_stock of s co various trusts the beneficiaries of which are the children of a and b own c of the outstanding_stock of s co the remaining d of the outstanding_stock of s co is owned by an unrelated party prior to date a and b each owned percent of the outstanding_stock of c co a c_corporation a and b each had an adjusted_basis of dollar_figurea in their c co stock on date a and b sold their c co stock to s co each receiving dollar_figureb for their interest in the stock of c co c co continued its operations as a wholly owned subsidiary of s co as of the beginning of the year of the sale s co ’s accumulated adjustment account aaa balance was approximately dollar_figurec and s co had accumulated_earnings_and_profits in the amount of dollar_figured during the year of the sale s co made actual distributions to its shareholders totaling dollar_figuree and had ordinary_income of dollar_figuref law and analysis sec_1371 provides that except as otherwise provided in title_26 and except to the extent inconsistent with subchapter_s subchapter_c applies to an s_corporation and its shareholders issue sec_304 of subchapter_c provides that if one or more persons are in control of each of two corporations and if one of the corporations acquires stock in the other from a controlling person then the money or other_property distributed in exchange for the stock shall be treated as a distribution in redemption of the stock of the acquiring_corporation sec_304 further provides that to the extent that such distribution is treated as a distribution to which sec_301 applies the transferor and the acquiring_corporation shall be treated in the same manner as if the transferor had transferred the stock so acquired in a transaction to which sec_351 applies and then the acquiring_corporation had redeemed the stock it was treated as issuing in such transaction sec_304 defines control as the ownership of at least percent in total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of stock the attribution_rules of sec_318 apply in determining control for purposes of sec_304 however sec_318 and sec_318 are applied without regard to the percent limitation sec_304 before the transaction a and b together directly owned one hundred percent of c co before the transaction a and b directly owned e a b of s co and constructively owned c of s co because a and b owned actually and constructively more than percent of the value of the stock of both corporations and s co acquired stock from a and b controlling shareholders of c co sec_304 is applicable and the money distributed by s co will be treated as a distribution in redemption of the s co stock deemed received in the sec_351 exchange issue sec_302 is applied to distributions made in redemption of stock to determine whether the distribution will be treated as a sale_or_exchange or as a distribution under sec_301 under sec_302 a redemption is treated as a sale_or_exchange if the redemption meets one of the four following requirements the redemption is not essentially_equivalent_to_a_dividend under sec_302 the redemption is substantially disproportionate under sec_302 the redemption completely terminates the shareholder’s interest under sec_302 or the redemption is a partial_liquidation under sec_302 in determining whether the redemption meets one of the four requirements for exchange treatment set forth in sec_302 the constructive_ownership rules of sec_318 will apply and in the case of a sec_304 transaction the requirements in sec_302 will be applied by reference to the issuing acquired corporation’s stock sec_302 and sec_304 the distribution in the instant case does not satisfy the requirement for exchange treatment under sec_302 that it be not essentially_equivalent_to_a_dividend because there is no meaningful reduction in either a’s or b’s interest in c co 397_us_301 holding that a distribution_in_redemption_of_stock must result in a meaningful reduction in the shareholder’s proportionate interest in the corporation for sec_302 to apply further the distribution is not substantially disproportionate with respect to a or b for purposes of sec_302 neither does the distribution completely terminate either a’s or b’s interest in c co as contemplated in sec_302 once the constructive_ownership provisions of sec_318 are considered finally under the facts of this case the distribution was not made in partial_liquidation of s co for purposes of sec_302 accordingly the distribution does not satisfy any of the requirements for sale_or_exchange treatment under sec_302 and sec_302 is inapplicable issue if a redemption does not qualify for sale_or_exchange treatment under sec_302 sec_302 provides that it will be treated as a distribution to which sec_301 applies sec_301 generally treats a distribution_of_property in the manner provided in sec_301 however under sec_1371 subchapter_c applies to an s_corporation and its shareholders except as otherwise provided in title_26 and except to the extent inconsistent with subchapter_s sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply is treated in the manner provided in sec_1368 or sec_1368 whichever is applicable sec_1368 applies to distributions made by an s_corporation having no accumulated_earnings_and_profits and sec_1368 applies to distributions made by an s_corporation having accumulated_earnings_and_profits in the instant case s co has accumulated_earnings_and_profits and thus sec_1368 applies to the distribution under sec_1368 and the reference therein to sec_1368 the portion of the distribution that does not exceed the accumulated_adjustments_account is not included in gross_income to the extent that it does not exceed the adjusted_basis of the stock and is treated as gain from the sale_or_exchange of property to the extent it exceeds such adjusted_basis the facts presented indicate that for the year of the sale s co has a balance in its accumulated_adjustments_account that exceeds the amount of the total distributions to a and b at this time we are unable to fully respond to the question of whether the instant transaction will result in the inclusion of any amount of the distribution in the gross_income of a or b because a final issue remains concerning the proper application of sec_1368 in a transaction to which sec_304 applies after further consideration of this issue appropriate guidance will be forthcoming case development hazards and other considerations we note that the examining agent has recently determined that the adjusted_basis in a and b’s c co stock at the time of the sale does not exceed the amount of the distribution a question exists as to whether it is only the c co stock basis that serves as a and b’s basis in the s co shares redeemed under sec_304 depending on the answer to the first question a second question may exist as to whether sec_1368 provides a different result from sec_304 the resolution of these questions depends first on the interpretation of a amendment to sec_304 and second in regard to a sec_304 transaction involving one or more s_corporations as we have in the instant case whether the interpretation of the amendment has the effect of changing the treatment of basis for purposes of subchapter_s when congress amended sec_304 in it did not address the question of the transferor’s stock basis in the acquiring_corporation furthermore no regulations have been promulgated or proposed and no other chief_counsel guidance has been issued to address the basis issue accordingly at this time the service position on this matter is not clear because these questions are ones of first impression it is appropriate that our office consider these issues more carefully accordingly we will obtain the views of the divisions within the national_office that have jurisdiction over these provisions and be prepared to issue more elaborate guidance on this matter at our earliest convenience please call if you have any further questions and we shall shortly contact your office with respect to the questions not resolved in this memorandum assistant chief_counsel field service by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
